USCA4 Appeal: 22-1158      Doc: 8        Filed: 07/25/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1158


        TORI SMITH,

                            Plaintiff - Appellant,

                     v.

        JEHOVAH’S WITNESSES; NATIONAL ORGANIZATION OF WOMEN
        (“NOW”); WEAVE OF SACRAMENTO, CA,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:22-cv-00123-LMB-TCB)


        Submitted: July 21, 2022                                            Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Tori Smith, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1158     Doc: 8        Filed: 07/25/2022     Pg: 2 of 2




        PER CURIAM:

              Tori Smith appeals the district court’s order dismissing without prejudice, pursuant

        to 28 U.S.C. § 1915 review, Smith’s civil complaint. We have reviewed the record and

        find no reversible error. Accordingly, we affirm the district court’s order. Smith v.

        Jehovah’s Witnesses, No. 1:22-cv-00123-LMB-TCB (E.D. Va. Feb. 11, 2022).              We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                     AFFIRMED




                                                   2